SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [ X ] Filed by a Party other than the Registrant [] Check the appropriate box: []Preliminary Proxy Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X ]Definitive Proxy Statement []Definitive Additional Materials [] Soliciting Material Pursuant to Sec. 240.14a-11(c) or Sec. 240.14a-12 Federated Equity Funds (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee(Check the appropriate box): [X]No fee required. []Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: []Fee paid previously with preliminary proxy materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1)Amount Previously Paid: 2)Form, Schedule or Registration Statement No.: 3)Filing Party: 4)Date Filed: Federated Equity Funds Federated Market Opportunity Fund Proxy Statement - Please Vote! TIME IS OF THE ESSENCE.VOTING ONLY TAKES A FEW MINUTES AND YOUR PARTICIPATION IS IMPORTANT!ACT NOW TO HELP US AVOID ADDITIONAL EXPENSE. Federated Market Opportunity Fund (the “Fund”), a portfolio of the Federated Equity Funds (the “Trust”), will hold a special meeting of shareholders of Federated Market Opportunity Fund on January 27, 2009.It is important for you to vote on the issues described in this Proxy Statement.We recommend that you read the Proxy Statement in its entirety; the explanation will help you to decide on the issues. Following is an introduction to the process and the proposals. Why am I being asked to vote? Mutual funds are required to obtain shareholders’ votes for certain types of changes, like the ones included in this Proxy Statement.You have a right to vote on these changes. What are the proposals? There are two proposals: · A change to the Fund’s fundamental investment objective. · A change to the Fund’s policy on investing in commodities to allow investment in commodities to the maximum extent permitted under the Investment Company Act of 1940 (the “1940 Act”). Why are the Trustees recommending a change to the Fund’s fundamental investment objective? The Board of Trustees believes that the proposed change will better define the Fund and allow the Adviser greater investment flexibility to efficiently manage the Fund’s assets.The Fund’s current investment objective is to provide moderate capital appreciation and high current income.Upon approval of the change, the Fund’s investment objective will be to provide absolute (positive) returns with low correlation to the U.S. equity market. Why is a change to the Fund’s fundamental investment policy on investing in commodities being proposed? The change to the Fund’s fundamental policy on investing in commodities is being proposed to allow the Fund to take advantage of certain investment opportunities in commodities that have recently become available in the marketplace.The Fund will be able to compete in the marketplace by investing in commodities up to the maximum extent permitted under the 1940 Act and limited only to the extent disclosed in the Fund’s prospectus or otherwise prohibited by applicable regulation, such as the Internal Revenue Code. How do I vote my shares? You may vote in person at the meeting, or by completing and returning the enclosed proxy card. If you: 1. Do not respond at all, we may contact you by telephone to request that you cast your vote. 2. Sign and return the proxy card without indicating a preference, your vote will be cast “for” the proposals. You may also vote by telephone or on the internet; please refer to your ballot for the appropriate toll-free telephone number and internet address. Whom do I call if I have questions about this Proxy Statement? Call your Investment Professional or a Federated Client Service Representative.Federated’s toll-free number is 1-800-341-7400. After careful consideration, the Board of Trustees has unanimously approved these proposals.The Board of Trustees recommends that you read the enclosed materials carefully and vote FOR the proposals. FEDERATED EQUITY FUNDS Federated Market Opportunity Fund NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD JANUARY 27, 2009 A Special Meeting of the shareholders of Federated Market Opportunity Fund (the “Fund”), a portfolio of Federated Equity Funds (the “Trust”), has been called and will be held at 5800 Corporate Drive, Pittsburgh, Pennsylvania 15237-7000 on January 27, 2009, at 2:00 p.m. (Eastern time).A form of Proxy and Proxy Statement for the meeting are furnished together with this notice.The Special Meeting will be held for the following purposes: 1. To approve or disapprove changing the Fund’s fundamental investment objective; and 2. To approve or disapprove a change to the Fund’s fundamental investment policy regarding investing in commodities. The Board of Trustees has fixed December 1, 2008 as the record date for determination of shareholders entitled to vote at the Special Meeting. By Order of the Board of Trustees, John W. McGonigle Secretary December 17, 2008 PLEASE SIGN, DATE AND RETURN THE ENCLOSED PROXY PROMPTLY TO AVOID ADDITIONAL EXPENSE. You can help avoid the necessity and expense of sending follow-up letters to ensure a quorum by promptly returning the enclosed Proxy.If you are unable to attend the meeting, please mark, sign, date and return the enclosedProxy so that the necessary quorum may be represented at the Special Meeting.The enclosed envelope requires no postage if mailed in the United States. TABLE OF CONTENTS ABOUT THE PROXY SOLICITATION AND THE SPECIAL MEETING PROPOSAL 1: APPROVAL OF A CHANGE TO THE FUND’S FUNDAMENTAL INVESTMENT OBJECTIVE Comparative Fee Tables PROPOSAL 2: APPROVAL OF A CHANGE TO THE FUND’S FUNDAMENTAL INVESTMENT POLICY REGARDING INVESTING IN COMMODITIES INFORMATION ABOUT THE FUND Proxies, Quorum and Voting at the Special Meeting Share Ownership of the Fund Legal Proceedings OTHER MATTERS AND DISCRETION OF ATTORNEYS NAMED IN THE PROXY PROXY STATEMENT FEDERATED EQUITY FUNDS Federated Market Opportunity Fund Federated Investors Funds 5800 Corporate Drive
